DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Election/Restrictions
Applicant’s election without traverse of  Group-I in the reply filed on 07/26/2022 is acknowledged.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 4-14 and 21-26 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by O'Brien et al. (US PGpub: 2019/0115353 A1), herein after O'Brien.
Regarding claim 1, O'Brien teaches, in FIG. 1-2B, 7A-7E, semiconductor device, comprising: a ferroelectric tunnel junction (FTJ) memory device that includes: a bottom electrode  (130) located over a substrate (205); a top electrode (160) overlying the bottom electrode; and a ferroelectric tunnel junction memory element  (FE 140) located between the bottom electrode and the top electrode and including at least one ferroelectric material layer and at least one tunneling dielectric layer (150).
Regarding claim 4, O'Brien teaches the FTJ memory device of Claim 1, wherein a sidewall of each of the at least one tunneling dielectric layer is vertically coincident with a sidewall of one of the at least one ferroelectric material layer (FIG. 8B). 
Regarding claim 5, O'Brien teaches the FTJ memory device of Claim 1, further comprising a dielectric material layer having formed therein, and laterally surrounding, the bottom electrode, the top electrode, and a ferroelectric tunnel junction memory cell (FIG. 8B, 211 surrounds these layers).
Regarding claim 6, O'Brien teaches the FTJ memory device of Claim 5, further comprising: a connection via structure formed within a connection-via-level dielectric layer and contacting a bottom surface of the bottom electrode; and a metal interconnect structure including a metal via portion that is electrically connected to the top electrode (FIG. 2B, 8E teaches via level dielectric layer and metal structure).
Regarding claim 7, O'Brien teaches the FTJ memory device of Claim 1, further comprising a first transistor located between the substrate and the bottom electrode (FIG. 7C), wherein a source region or a drain region of the first transistor is electrically connected to the bottom electrode or to the top electrode by a set of at least one metal interconnect structure (Paragraph [0026], source or drain region connection).
Regarding claim 8, O'Brien teaches the FTJ memory device of Claim 1, wherein: the at least one ferroelectric material layer and the at least one tunneling dielectric layer include a ferroelectric material layer and a tunneling dielectric layer in contact with each other; one of the ferroelectric material layer and the tunneling dielectric layer contacts the top electrode; and another of the ferroelectric material layer and the tunneling dielectric layer contacts the bottom electrode (FIG. 1, 2A-2B).
Regarding claim 9, O'Brien teaches the FTJ memory device of Claim 1, wherein the ferroelectric tunnel junction memory element comprises a plurality of tunneling dielectric layers (repetitions of material, FIG. 8B, where thickness contains 2-3 BTO cells. paragraph [0027]-[0029]).
Regarding claim 10, O'Brien teaches the FTJ memory device of Claim 1, wherein the ferroelectric tunnel junction memory element comprises at least two repetitions of a layer stack including a tunneling dielectric layer and a ferroelectric material layer (repetitions of material, FIG. 8B, where thickness contains 2-3 BTO cells. paragraph [0027]-[0029]).
Regarding claim 11, O'Brien teaches the FTJ memory device of Claim 1, wherein each of the at least one ferroelectric material layer comprise a material selected from Wurzite-based ferroelectric nitride materials, hafnium oxide, hafnium zirconium oxide, barium titanate, colemanite, bismuth titanate, europium barium titanate, ferroelectric polymer, germanium telluride, langbeinite, lead scandium tantalate, lead titanate, lead zirconate titanate, lithium niobate, polyvinylidene fluoride, potassium niobate, potassium sodium tartrate, potassium titanyl phosphate, sodium bismuth titanate, lithium tantalate, lead lanthanum titanate, lead lanthanum zirconate titanate, ammonium dihydrogen phosphate, and potassium dihydrogen phosphate (Paragraph [0045]).
Regarding claim 12, O'Brien teaches the FTJ memory device of Claim 1, wherein the ferroelectric tunnel junction memory element comprises a plurality of ferroelectric material layers or a plurality of tunneling dielectric layers (repetitions of material, FIG. 8B, where thickness contains 2-3 BTO cells. paragraph [0027]-[0029]).
Regarding claim 13, O'Brien teaches A ferroelectric tunnel junction (FTJ) memory array, in FIG. 1-2B, 7A-7E, that comprises: an array of transistors located on, or over, a substrate; and an array of ferroelectric tunnel junction (FTJ) memory cells overlying, or underlying, or located at a same level as, the array of transistors (repetitions of material, FIG. 7B, where thickness contains 2-3 BTO cells. paragraph [0027]-[0029]. The transistor are in multiple arrays and there are multiple FE cell and tunneling layes), wherein each FTJ memory cell within the array of FTJ memory cells comprises: a bottom electrode; a top electrode overlying the bottom electrode; and a ferroelectric tunnel junction (FTJ) memory cell located between the bottom electrode and the top electrode and including at least one ferroelectric material layer and at least one tunneling dielectric layer, wherein each FTJ memory cell within the array of FTJ memory cells is electrically connected to a respective transistor within the array of transistors (a ferroelectric tunnel junction (FTJ) memory device that includes: a bottom electrode  (130) located over a substrate (205); a top electrode (160) overlying the bottom electrode; and a ferroelectric tunnel junction memory element  (FE 140) located between the bottom electrode and the top electrode and including at least one ferroelectric material layer and at least one tunneling dielectric layer (150).
Regarding claim 14, O'Brien teaches the FTJ memory array of Claim 13, further comprising: an array of connection via structures contacting a respective bottom electrode selected from the array of FTJ memory cells; and an array of metal interconnect structures including a respective metal via portion that is electrically connected to a respective top electrode selected from the FTJ memory cells (repetitions of material, FIG. 8B, where thickness contains 2-3 BTO cells. paragraph [0027]-[0029]).
Regarding claim 21, O'Brien teaches the FTJ memory device of Claim 1, wherein the at least one ferroelectric material layer and at least one tunneling dielectric layer comprise at least three repetitions of a unit layer stack including a tunneling dielectric layer and a ferroelectric material layer (Paragraph [0027]-[0029]. Tunnel layers contains 2-3 BTO cell thickness).
Regarding claim 22, O'Brien teaches A ferroelectric tunnel junction (FTJ) memory device that includes: a bottom electrode located over a substrate (FIG. 2A, not shown explicitly in FIG. 8A); a top electrode overlying the bottom electrode; and a ferroelectric tunnel junction memory element located between the bottom electrode and the top electrode and including at least one ferroelectric material layer and a plurality of tunneling dielectric layers in direct contact with a respective ferroelectric material layer of the at least one ferroelectric material layer.
Regarding claim 23, O'Brien teaches the FTJ memory device of Claim 22, wherein the at least one ferroelectric material layer comprises a plurality of ferroelectric material layers (Paragraph [0029]).
Regarding claim 24, O'Brien teaches the FTJ memory device of Claim 23, wherein the plurality of ferroelectric material layers and the plurality of tunneling dielectric layers are interlaced along a vertical direction between the bottom electrode and the top electrode (FIG. 8B).
Regarding claim 25, O'Brien teaches the FTJ memory device of Claim 24, wherein the ferroelectric tunnel junction comprises at least two repetitions of a unit layer stack including a tunneling dielectric layer and a ferroelectric material layer (Paragraph [0027]-[0029]. Tunnel layers contains 2-3 BTO cell thickness).
Regarding claim 26, O'Brien teaches the FTJ memory device of Claim 22, further comprising: a field effect transistor comprising a single crystalline semiconductor channel and located on a semiconductor substrate and electrically connected to a first node selected from the bottom electrode and the top electrode (FIG. 7E); dielectric material layers (211) overlying the field effect transistor and embedding metal interconnect structures; and a thin film transistor located over the dielectric material layers and electrically connected to a second node selected from the bottom electrode and the top electrode, the second node being different from the first node (first and second nodes shown in FIG. 7A-7E).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over O'Brien et al. (US PGpub: 2019/0115353 A1), herein after O'Brien, in view of Sung et al. (US PGpub: 2020/0411695  A1), herein after Sung.
Regarding claim 2, O'Brien does not explicitly teach FTJ memory device of Claim 1, wherein each of the at least one tunneling dielectric layer comprises polycrystalline magnesium oxide grains.
However, Sung teaches each of the at least one tunneling dielectric layer comprises polycrystalline magnesium oxide grains (Paragraph [0090]).
Hence, it would have been obvious to one of ordinary skill in the art before the effective fling date of the claimed invention to use O'Brien’s FTJ memory device to modify with teachings as known in the industry by Sung such that the semiconductor device can provide reliable switching operation.
Regarding claim 3, O'Brien does not explicitly teach FTJ memory device of Claim 2, wherein the polycrystalline magnesium oxide grains have a predominant crystallographic orientation that is a <001> direction and is perpendicular to a horizontal interface between one of the at least one ferroelectric material layer and one of the at least one tunneling dielectric layer.
However, Sung teaches  the polycrystalline magnesium oxide grains have a predominant crystallographic orientation that is a <001> direction and is perpendicular to a horizontal interface between one of the at least one ferroelectric material layer and one of the at least one tunneling dielectric layer (Paragraph [0091]).
Hence, it would have been obvious to one of ordinary skill in the art before the effective fling date of the claimed invention to use O'Brien’s FTJ memory device to modify with teachings as known in the industry by Sung such that the semiconductor device can provide reliable switching operation.

Conclusion
US 20210272983 A1, Gilbert et al.  teaches all limitations of claim 1 and 13, but not as explicitly as O'Brien’s.
US 20220328086 A1, TRANTHAM et al.  teaches all limitations of claim 1 and 13, but not as explicitly as O'Brien’s.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEIKH MARUF whose telephone number is (571)270-1903. The examiner can normally be reached M-F, 8am-6pm EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MinSun Harvey can be reached on 5712721835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHEIKH MARUF/Primary Examiner, Art Unit 2828